OFFICE    OF THE ATTORNEY          GENERAL   OF TEXAS
                                 AUSTIN




Honorable ‘#ayne       Leferre
County Auditor
Clay County
HeKLriOtt4,     %X48


Deer   Sir:




                                                    ellnquent teoe earn-
                                                    4na   1934   it   00ii00t-



                                                on the above stated
question hea be
                                           4th day of April, 1919,
                                            County held an eleotion
                                           r a epeoial roe& tax
                                       lQ dollar valuation OS texa-
                                       uld be levied, areeeeed end
                                       leotlon resulted in favor
                                loners* Pcecinot No, 1, end eialler
                          in Preolnat No. ,?on April 14, 1915, end
                           Agril 14, 1919, and in Preoinat Ho. 4
                           that all of said.eleotions resditeh in

                   these eleotione being held for the purpose
                ether or not a mjorlty o? the legal qualified
property texpeying   VOt8r9 of eaoh preOiuCt desired to hare
levied, asasseed end collected a road tar of tifteen cents
on the one hundred dollar raluetlon or taxable property in
each of said oomlsslonere* preoinots.
          Art&ale 3937, Vernonte Civil Statutes, reads in
pert es follow8r
Honorable %eyne LeSevre, Page 2


             "Each Assessor of taxes shell reoeive the
     fO1lO~ir~g     ooffipeneetionSOC his eervloes wbioh
    shell bs estimated on the total value of the
    property esseeeed es Sollowe: For assessing
    the State end County Tares on all sums for the
    Slrst Two ~lllion Dollars ($2,000,000.00) or
    less, Slve (5) oents for each One Bundred Dol-
    lars ($100.00) OS property assessed. on all
    mms in exoess OS Two k!llllonDollars
    ($2,000,000,00)       end leas, then i%ve U.llion
    Dollars ($5,000,000.00), two end one-hali (24)
    oents on e@oh One Hun&red Dollars ($lOO.OO),
    end on alLsums in exoeas oS slve ~4lllon Dol-
    lars ($5,000,000.00),        two end one-sourth (24)
    cent6 on eeoh One Hundred Dollars ($lOO.OO),
    provided, that in oounties in whioh the popule-
    tlon does not exoeed twelve thousand, Slve hun-
    dred (12,500) inhabitants, the Assessor shell
    reoeive on all suma Sor the first Four Ellllon
    Dollars (64,000,000.00),        the au 0s rive (6)
    cents for each One Hundred Dollar6 ($lOO.OO),
    and on all sums above such amount the See shell
    be es above stated, one-helf OS the above oom-
    pensatlon shall be paid by the State end one-
    healsby the oounty; for assessing the taxes on
    all drainage dlstriote, road dlstrlote, or other
    political subdivisions OS the oounty, the Asses-
    sor shell be paid        three-SlSthe OS one oeht Sor eeoh
    One Eundred Dollars ($100.00) OS the assessed value
    of such dlstrlots or subdivlsfone."
          You further iniorm us that the Tax Assessor is
clelollngthe three-fifths of one cent for each One Hundred
Dollars of the asessed value of the various comuiissloners~
precincts by virtue of the above rrrentloned
                                           elections, oleim-
lng that the above mentioned eonmissioners' preainots are
road districts as mentioned i&Article 3937, supre.
          It is to be understood that we ere not here paes-
ing upon the validity OS the above mentioned eleotions.
          Zectlon 9 of Article 8 oS the Texas Constitution,
reeds aa follows:
          "The State tax on property, excluikm  of
     the tax neoessery to pay the public debt, end
     or the taxes provided for the beneslt of the
Honorable %'ayneLeSevre, Page 3



    public free sohools, shell never exoeed thlrty-
    five cents on the one hundred dollar valuetlon;
    end no couhty, oity or towa 8hell levy more than
    twenty-five oents for city or oouzty puxpo8e8,
    end not eroeeding fifteen oente for roede end
    bridges, end not exoeedlng fifteen oents to pay
    jurors, on the one hundred dollar valuation, ex-
    cept for the payment ,oS debt8 incurred prior to
    the adoption of the azendment reptezber 27, 1823;
    end for the ereotlon of publio buildings, street,
    sewers, water works and other permanent improve-
    :zents,not to exoeed twenty-five oente on the
    one hundred dollars valuetlon, in any one year,
    end except es 18 in this oonatltutlon otherwlee
    provided; end the Legislature may eleo authorize
    en additional annual ad valorem tax to be levied
    end oollected for the further maintenanoe of the
    publio roads; provided, that the majority of the
    qualified property taxpaying voters of the oouaty
    voting et en eleotion to be held for that pur-
    pose shall vote such tax, not to exoeed fifteen
    cents on the one hundred dollar8 valuation of the
    property subjeot to taxetioh in suoh oounty. And
    the Legislature may pas8 looel laws for the maln-
    tenance of phbllo roads end hlghweys, without
    the looel notloe required for a speoiel or looel
    laws.*
          Referring to the above Quoted eeotion of the Con-
stitution the court in the oese of Commlssloners~ court of
lu'averro
        Couaty et 41 v. Tinkstozet al, 296 s. W. 271 (writ
of error refusedj used,the So~lovAzg language:
           *The Leglsleture 1s only empbwered to euthor-
     ize an eddltlonel ad velorem tax to be levied for
     the purpose of maintaining pub110 roads by a major-
     ity vote of the qualified property taxpaying voter8
     of the county for the purpose OS malnteinlag the
     roads of the county, end not of any subdlvlsion
     thereof. The measure authorized was one for the
     benefit of the entire oountg,and to be voted on
     by the property taxpaying voters of the entire
     county, et an eleotlon to be held for that pur-
     pose.   The language clearly excludes the levying
     of the tax therein provided for by any other vote I
     than of the entire county and not for 10041 but
     for county-wide purposes, end prohibits euoh tax
Honorable %ayne Lefevre, Rge      4


     so authorized ironiexwedlng fifteen cent8 on the
     one hundred dollar valuation of the property sub-
     ject to taxatlon in the oounty. * *:**
          statutes presarlblng fee8 ror publlo orricers are
strlotly construed; and heaae a right to fee8 may not rest
in lmplloatlon. See Texas Jurisprudence, Vol. 34, p'.508;
XcCalla v. City or Fockdale, 246 9. K. 654; Blnrord v.
Eoblnson, 244 !:.'J;.
                    807.
          Commlssloners precinct8 do not constitute road
districts or other wlltloel subdivisions of a county 88
contemplated by Article 3937, aupra, where three-fifths
of oue oent for each one hundred dollar valuation or the
assessed value of taxable property 18 allowed a8 fee8 ror
assessing the sane.
          You are respeatfully advl8eU that it iB the opln-
ion of this Department that the tax a8sas8of wa8 not entitled
to three-rltths of one oent for eaoh one hundred dollar valua-
tion or the asseesed value of taxable properky in the oommfe-
sloners' preolncte. Thle being true,  there are no delinquent
tees v&lOh the tax a88e88or was entitled to as such fees we18
not provided in the first lnstano6.
          Trusting   that   the roregoing    ray   an8wer8 your ln-
qulry, we remain
                                            Yours very truly
                                       ATTORNEY GltNERALOF TEXAS


                                       By
                                                   Ardell wllllam8
                                                         ASS18t&l&




         -$L4&&&.-
         ATTORNEY GENERAL OF TEXAS